
	

113 HR 40 IH: Commission to Study Reparation Proposals for African-Americans Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To acknowledge the fundamental injustice, cruelty,
		  brutality, and inhumanity of slavery in the United States and the 13 American
		  colonies between 1619 and 1865 and to establish a commission to examine the
		  institution of slavery, subsequently de jure and de facto racial and economic
		  discrimination against African-Americans, and the impact of these forces on
		  living African-Americans, to make recommendations to the Congress on
		  appropriate remedies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commission to Study Reparation
			 Proposals for African-Americans Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)approximately
			 4,000,000 Africans and their descendants were enslaved in the United States and
			 colonies that became the United States from 1619 to 1865;
				(2)the institution of
			 slavery was constitutionally and statutorily sanctioned by the Government of
			 the United States from 1789 through 1865;
				(3)the slavery that
			 flourished in the United States constituted an immoral and inhumane deprivation
			 of Africans’ life, liberty, African citizenship rights, and cultural heritage,
			 and denied them the fruits of their own labor; and
				(4)sufficient inquiry
			 has not been made into the effects of the institution of slavery on living
			 African-Americans and society in the United States.
				(b)PurposeThe
			 purpose of this Act is to establish a commission to—
				(1)examine the
			 institution of slavery which existed from 1619 through 1865 within the United
			 States and the colonies that became the United States, including the extent to
			 which the Federal and State Governments constitutionally and statutorily
			 supported the institution of slavery;
				(2)examine de jure
			 and de facto discrimination against freed slaves and their descendants from the
			 end of the Civil War to the present, including economic, political, and social
			 discrimination;
				(3)examine the
			 lingering negative effects of the institution of slavery and the discrimination
			 described in paragraph (2) on living African-Americans and on society in the
			 United States;
				(4)recommend
			 appropriate ways to educate the American public of the Commission’s
			 findings;
				(5)recommend
			 appropriate remedies in consideration of the Commission’s findings on the
			 matters described in paragraphs (1) and (2); and
				(6)submit to the
			 Congress the results of such examination, together with such
			 recommendations.
				3.Establishment and
			 duties
			(a)EstablishmentThere
			 is established the Commission to Study Reparation Proposals for
			 African-Americans (hereinafter in this Act referred to as the
			 Commission).
			(b)DutiesThe
			 Commission shall perform the following duties:
				(1)Examine the
			 institution of slavery which existed within the United States and the colonies
			 that became the United States from 1619 through 1865. The Commission’s
			 examination shall include an examination of—
					(A)the capture and
			 procurement of Africans;
					(B)the transport of
			 Africans to the United States and the colonies that became the United States
			 for the purpose of enslavement, including their treatment during
			 transport;
					(C)the sale and
			 acquisition of Africans as chattel property in interstate and intrastate
			 commerce; and
					(D)the treatment of
			 African slaves in the colonies and the United States, including the deprivation
			 of their freedom, exploitation of their labor, and destruction of their
			 culture, language, religion, and families.
					(2)Examine the extent
			 to which the Federal and State governments of the United States supported the
			 institution of slavery in constitutional and statutory provisions, including
			 the extent to which such governments prevented, opposed, or restricted efforts
			 of freed African slaves to repatriate to their homeland.
				(3)Examine Federal
			 and State laws that discriminated against freed African slaves and their
			 descendants during the period between the end of the Civil War and the
			 present.
				(4)Examine other
			 forms of discrimination in the public and private sectors against freed African
			 slaves and their descendants during the period between the end of the Civil War
			 and the present.
				(5)Examine the
			 lingering negative effects of the institution of slavery and the matters
			 described in paragraphs (1), (2), (3), and (4) on living African-Americans and
			 on society in the United States.
				(6)Recommend
			 appropriate ways to educate the American public of the Commission’s
			 findings.
				(7)Recommend
			 appropriate remedies in consideration of the Commission’s findings on the
			 matters described in paragraphs (1), (2), (3), and (4). In making such
			 recommendations, the Commission shall address among other issues, the following
			 questions:
					(A)Whether the
			 Government of the United States should offer a formal apology on behalf of the
			 people of the United States for the perpetration of gross human rights
			 violations on African slaves and their descendants.
					(B)Whether
			 African-Americans still suffer from the lingering effects of the matters
			 described in paragraphs (1), (2), (3), and (4).
					(C)Whether, in
			 consideration of the Commission’s findings, any form of compensation to the
			 descendants of African slaves is warranted.
					(D)If the Commission
			 finds that such compensation is warranted, what should be the amount of
			 compensation, what form of compensation should be awarded, and who should be
			 eligible for such compensation.
					(c)Report to
			 CongressThe Commission shall submit a written report of its
			 findings and recommendations to the Congress not later than the date which is
			 one year after the date of the first meeting of the Commission held pursuant to
			 section 4(c).
			4.Membership
			(a)Number and
			 appointment(1)The Commission shall be
			 composed of 7 members, who shall be appointed, within 90 days after the date of
			 enactment of this Act, as follows:
					(A)Three members shall be appointed by
			 the President.
					(B)Three members shall be appointed by
			 the Speaker of the House of Representatives.
					(C)One member shall be appointed by the
			 President pro tempore of the Senate.
					(2)All members of the Commission shall
			 be persons who are especially qualified to serve on the Commission by virtue of
			 their education, training, or experience, particularly in the field of
			 African-American studies.
				(b)TermsThe
			 term of office for members shall be for the life of the Commission. A vacancy
			 in the Commission shall not affect the powers of the Commission and shall be
			 filled in the same manner in which the original appointment was made.
			(c)First
			 meetingThe President shall call the first meeting of the
			 Commission within 120 days after the date of the enactment of this Act or
			 within 30 days after the date on which legislation is enacted making
			 appropriations to carry out this Act, whichever date is later.
			(d)QuorumFour
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
			(e)Chair and Vice
			 ChairThe Commission shall elect a Chair and Vice Chair from
			 among its members. The term of office of each shall be for the life of the
			 Commission.
			(f)Compensation(1)Except as provided in
			 paragraph (2), each member of the Commission shall receive compensation at the
			 daily equivalent of the annual rate of basic pay payable for GS–18 of the
			 General Schedule under section 5332 of title 5, United States Code, for each
			 day, including travel time, during which he or she is engaged in the actual
			 performance of duties vested in the Commission.
				(2)A member of the Commission who is a
			 full-time officer or employee of the United States or a Member of Congress
			 shall receive no additional pay, allowances, or benefits by reason of his or
			 her service to the Commission.
				(3)All members of the Commission shall
			 be reimbursed for travel, subsistence, and other necessary expenses incurred by
			 them in the performance of their duties to the extent authorized by chapter 57
			 of title 5, United States Code.
				5.Powers of the
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out the
			 provisions of this Act, hold such hearings and sit and act at such times and at
			 such places in the United States, and request the attendance and testimony of
			 such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents, as the Commission considers appropriate. The
			 Commission may request the Attorney General to invoke the aid of an appropriate
			 United States district court to require, by subpoena or otherwise, such
			 attendance, testimony, or production.
			(b)Powers of
			 subcommittees and membersAny subcommittee or member of the
			 Commission may, if authorized by the Commission, take any action which the
			 Commission is authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may acquire directly from the head
			 of any department, agency, or instrumentality of the executive branch of the
			 Government, available information which the Commission considers useful in the
			 discharge of its duties. All departments, agencies, and instrumentalities of
			 the executive branch of the Government shall cooperate with the Commission with
			 respect to such information and shall furnish all information requested by the
			 Commission to the extent permitted by law.
			6.Administrative
			 provisions
			(a)StaffThe
			 Commission may, without regard to section 5311(b) of title 5, United States
			 Code, appoint and fix the compensation of such personnel as the Commission
			 considers appropriate.
			(b)Applicability of
			 certain civil service lawsThe staff of the Commission may be
			 appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that the
			 compensation of any employee of the Commission may not exceed a rate equal to
			 the annual rate of basic pay payable for GS–18 of the General Schedule under
			 section 5332 of title 5, United States Code.
			(c)Experts and
			 consultantsThe Commission may procure the services of experts
			 and consultants in accordance with the provisions of section 3109(b) of title
			 5, United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the highest rate payable under section 5332 of such title.
			(d)Administrative
			 support servicesThe Commission may enter into agreements with
			 the Administrator of General Services for procurement of financial and
			 administrative services necessary for the discharge of the duties of the
			 Commission. Payment for such services shall be made by reimbursement from funds
			 of the Commission in such amounts as may be agreed upon by the Chairman of the
			 Commission and the Administrator.
			(e)ContractsThe
			 Commission may—
				(1)procure supplies,
			 services, and property by contract in accordance with applicable laws and
			 regulations and to the extent or in such amounts as are provided in
			 appropriations Acts; and
				(2)enter into
			 contracts with departments, agencies, and instrumentalities of the Federal
			 Government, State agencies, and private firms, institutions, and agencies, for
			 the conduct of research or surveys, the preparation of reports, and other
			 activities necessary for the discharge of the duties of the Commission, to the
			 extent or in such amounts as are provided in appropriations Acts.
				7.TerminationThe Commission shall terminate 90 days after
			 the date on which the Commission submits its report to the Congress under
			 section 3(c).
		8.Authorization of
			 appropriationsTo carry out
			 the provisions of this Act, there are authorized to be appropriated
			 $8,000,000.
		
